Citation Nr: 1236313	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

1.  Entitlement to an increased disability rating for plantar fasciitis/heel spur syndrome of the right foot, in excess of zero percent. 

2.  Entitlement to an increased disability rating for plantar fasciitis/heel spur syndrome of the left foot, in excess of 10 percent. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 8, 1992 to June 7, 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the RO in Newark, New Jersey.

In June 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, who was seated at the RO in Newark, New Jersey.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran testified at the June 2012 Board hearing that his symptomatology had worsened since the most recent August 2009 VA examination.  He described this worsening as a decreased range of motion of his feet.  

When a claimant provides evidence that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

VA's duty to assist a claimant includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Snuffer, 10 Vet. App. 400.  

In addition, the Board notes that the Veteran sustained a left heel fracture post-service in December 2004.  Service connection is not in effect for the left heel fracture.  The August 2009 VA examiner found that this post-service injury likely aggravated the left foot condition; however, the examiner did not attempt to distinguish symptomatology between the service-connected and nonservice connected disorders.  Private treatment records submitted by the Veteran pertain largely to the left heel fracture and do not provide a basis to distinguish service-connected and nonservice connected symptomatology.  

While VA may only compensate the Veteran for the effects of service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  A crucial question to be determined in connection with this appeal, therefore, is whether any non service-connected pathology contributes to the Veteran's overall level of foot symptomatology, and if so, to what extent.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to determine the current manifestations and severity of the Veteran's service-connected bilateral plantar fasciitis/heel spur syndrome.  
The claims folder must be made available to, and must be reviewed by the examiner.  All indicated studies should be performed.  

The examiner is asked to determine whether the severity of the Veteran's plantar fasciitis/heel spur syndrome (excluding to the extent possible the left heel fracture residuals) and should indicate whether the conditions are manifested by less than moderate, moderate, moderately severe, or severe impairment.  

If the Veteran's plantar fasciitis/heel spur syndrome (excluding the left heel fracture residuals) is found to limit motion of a joint, such as the ankle, describe such limitation and indicate whether the limitation of motion is less than moderate, moderate, or marked.  

2.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


